Citation Nr: 0416635	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  95-09 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active military service from April 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which it was determined that no new and 
material evidence had been submitted with which to reopen the 
claim for service connection for schizophrenia.  The veteran 
filed a timely notice of disagreement with that decision in 
November 1993 and a statement of the case (SOC) was issued in 
April 1995.  In addition, in April 1995 a statement was 
received from the veteran's representative, which was 
construed by the RO as a substantive appeal.  The case was 
subsequently forwarded to the Board.

In September 1998 the Board remanded the veteran's case to 
the RO for consideration of evidence submitted by the 
veteran's representative in May 1998.  After the necessary 
review, the RO issued a supplemental statement of the case 
(SSOC) in July 1999, which continued to decline reopening of 
the veteran's claim.  The case was returned to the Board and, 
in September 1999, the Board determined that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for a psychiatric disorder had been 
submitted.  The veteran's claim was reopened and the issue of 
service connection for schizophrenia was remanded to the RO 
for additional development.

In February 2003 the RO issued another SSOC, in which service 
connection for schizophrenia was denied.  The case has been 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The record establishes that the veteran has a current 
diagnosis of schizophrenia, chronic undifferentiated type.

2.  The probative, competent medical evidence is in relative 
equipoise as to whether there is an etiologic link between 
the veteran's schizophrenia and military service.

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, schizophrenia 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

II.  Law pertaining to service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131  (West 2002).  With 
chronic disease shown as such in service (or within a 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for chronic 
disabilities, such as psychosis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual background

The veteran's service medical records are devoid of any 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  Review of the 1963 entrance examination report, an 
interim examination report in July 1965, and the separation 
examination report in October 1966 reveals normal neurologic 
and psychiatric evaluations.  In addition, in reporting his 
medical history during each of those examinations, the 
veteran denied having or having had nervous trouble of any 
sort.  

A notice of admission from a VA hospital in Buffalo, New 
York, shows admission in September 1969 with an admission 
diagnosis of schizophrenia.  

In a VA hospital summary for hospitalization from September 
to November 1969, it is noted that the veteran had previously 
been seen in December 1968 by a psychiatrist and hospitalized 
in Buffalo State Hospital because he had experienced 
difficulties in his marriage, and on innumerable jobs, since 
his discharge from the Air Force in early 1967.  He was 
admitted to the Neuropsychiatric Service in September 1969 
because of increased irritability, excitability, hyper-
sensitivity, and difficulties sleeping and concentrating over 
a period of two months.  The diagnosis was hysterical 
personality.

A psychiatric social history was obtained from the veteran's 
spouse in October 1969 when the veteran was hospitalized.  
She reported that a doctor had told her that the veteran was 
a schizophrenic and was extremely sick.  

A medical examination report for enlistment in the National 
Guard, in January 1975, shows the veteran had a normal 
neurologic and psychiatric evaluation.  In commenting on the 
veteran's medical history at the 1975 enlistment examination, 
the examiner noted that the veteran had been treated for two 
years for nerves due to family problems, but that there was 
no problem at the time of the examination.  

VA medical reports dated in 1977 reveal that the veteran had 
had marital, communication, financial, and employment 
problems due to his inability to hold a job because of his 
attitude and explosive behavior.  He was admitted to the Day 
Hospital Unit (DHU) for therapy.  He was diagnosed with 
having a character disorder and a personality disorder, 
inadequate type.

In October 1977 the veteran was afforded a VA Compensation 
and Pension (C&P) examination.  On psychiatric evaluation he 
reported that in service he was hospitalized for physical and 
emotional problems.  After discharge from service, he 
performed approximately twenty odd jobs.  He stated the 
reason for doing so many odd jobs was that he could not get 
used to the job, that he was very much highly disciplined in 
his childhood, and that people were not treating him like a 
human being.  Clinical findings were recorded.  The diagnoses 
were inadequate personality and moderate anxiety reaction.

From November 1977 to January 1978 the veteran was admitted 
to a VA hospital and diagnosed with schizophrenia, chronic 
undifferentiated type.  It was noted that he was referred by 
the staff of the DHU for inpatient treatment because of 
recent behavior of going into a neighbor's home while there 
was nobody there.

In February 1980 the veteran underwent a VA C&P psychiatric 
evaluation.  He reported that while in basic training he felt 
very nervous and up-tight.  He stated that he had seen a 
doctor for anxiety symptoms.  Furthermore, after he got out 
of the service, he could not hold a job because of emotional 
problems.  He reported that he had had several admissions to 
a VA hospital for emotional problems.  The veteran described 
his symptoms to include past and current auditory and past 
visual hallucinations.  The diagnosis was chronic 
schizophrenia, undifferentiated type, in partial remission.  

In June 1980 the veteran filed an informal claim of 
entitlement to service connection for a nervous disorder.  He 
asserted that in 1964, during active duty, he had been 
treated at Langley Air Force Base for nerves, and received 
psychiatric treatment at a VA hospital after his discharge 
from service.  

The RO received in October 1980 a letter from the Director of 
the Buffalo Psychiatric Center dated in October 1969, stating 
that the veteran was voluntarily admitted in December 1968 
with a diagnosis of latent schizophrenia.  He felt tense, and 
thought that people were talking about him.  He was having 
difficulty in his job and had temper tantrums.  He was 
treated with chemotherapy and was discharged in August 1969.

In July 1981 the veteran filed a formal claim of entitlement 
to non-service-connected pension for a nervous condition, 
which he alleged began in November 1977.  He also noted that 
he had had a nervous breakdown in November 1979.  

In September 1981 a VA C&P psychiatric evaluation was 
conducted.  The examiner noted that it appeared that the 
veteran's first psychiatric breakdown was in December 1968 
when he was admitted to the Buffalo Psychiatric Center for a 
period of one month and was given Thorazine.  The examiner 
observed that he was again admitted at the Buffalo 
Psychiatric Center in 1969, for a period of one month.  It 
was further noted that since 1967 he had been admitted almost 
every year at a VA Medical Center Psychiatric Unit for 
approximately two to three months.  He was attending a Day 
Care Program and was on medication, which helped.  Clinical 
findings were reported.  He was diagnosed with schizophrenia, 
undifferentiated, chronic.  

In March 1982, the Assistant Chief of the Psychiatry Service 
at a VA Medical Center wrote that the veteran had been 
hospitalized several times since 1977 due to severe mental 
illness, with his last hospitalization being from December 
1981 to January 1982.  Since then he was attending Day 
Programs at a the VA Medical Center, was maintained on high 
doses of medication, received counseling, and attended 
socialization activities.  His illness was severe and 
chronic, and he presented no potential for employment in the 
foreseeable future.  

VA outpatient treatment records from March 1989 to January 
1990 show continued treatment for schizophrenia including 
individual therapy and medication.  

In a written statement dated in June 1993, the veteran noted 
that during service he experienced horrible conditions, which 
changed his life.  He said he was passed over at least four 
times for promotions, which depressed him and led to his 
heavy drinking and altercations with his comrades.  He stated 
that he would always guard his feelings in the service; he 
would not let go and he never really had any close friends.  
Military service had made him feel unimportant, isolated, and 
alone.

VA outpatient treatment records from January to July 1993 
show continuing treatment for schizophrenia.  Diagnoses of 
psychosis and schizoaffective disorder were also shown.  In 
May 1993 a VA social worker noted that the veteran had 
composed a multi-page letter reporting on his military 
experiences.  The social worker stated that, now the veteran 
had told of specifics, it was clear that while he was in the 
military he was displaying changes in his behavior, e.g., 
self isolation, paranoia, and anxiety.  

The veteran submitted a statement in February 1994 regarding 
his service and indicating that he had difficulty during 
service.  

In April 1997 the veteran's mother submitted a written 
statement in support of the veteran's claim.  She essentially 
related that when the veteran returned home from service, his 
behavior was noticeably different from what it had been prior 
to service.

The veteran was scheduled for a VA C&P psychiatric 
examination in late October 1999, but failed to appear, and 
the examiner rendered an opinion based only upon a review of 
the claims file.  He reported that the first mention that the 
veteran had a schizophrenic diagnosis was a C&P examination 
in 1981.  However, he noted that while there was some 
connection between the 1981 C&P examination and subsequent 
treatment of a schizophrenia illness in the late 1980's and 
early 1990's, it was not clear when the schizophrenic process 
actually occurred.  In the 1960's there was no mention of any 
clear gross psychotic symptomatology that would have been the 
hallmark of a schizophrenic condition at that time.  In fact, 
when the veteran was hospitalized in 1977 he was given the 
diagnosis of inadequate personality, and it would have been 
unlikely that various clinicians would miss a primary 
schizophrenia disorder over the years.  The VA examiner 
further opined that the veteran had a post-traumatic stress 
disorder (PTSD) developing in the 1960's that seemed to 
progress throughout the 1970's, which affected his inability 
to work and have meaningful interpersonal relationships, and 
that later in the 1970s he began to have a prodromal 
schizophrenic process which appeared in 1981.  Thus, the 
veteran developed schizophrenia years after he was out of the 
service.  There did not appear to be a cause and effect 
between his PTSD and his schizophrenic condition.  The two 
separate conditions could coexist.  

Two days later, the veteran appeared for a VA examination 
before the same examiner, who issued an addendum after a 
face-to-face interview with the veteran.  The examiner noted 
that he again reviewed the veteran's claims file.  The 
veteran reported that he had started hearing voices while he 
was in the Air Force and almost immediately after he had been 
hospitalized in Virginia in 1965 for first degree burns.  He 
described events in service and psychiatric treatment 
received post-service.  Upon examination, the examiner 
rendered a diagnosis under Axis I of paranoid schizophrenia, 
chronic, dating back to the mid 1960s, that started while the 
veteran was in the Air Force.  The examiner commented that it 
appeared that the veteran's psychiatric disorder started 
while he was in the Air Force at some point in the mid 1960s, 
but it was not treated until he went to the Buffalo 
Psychiatric Center around November 1968 based on the 
veteran's history.  The examiner stated that he did not think 
that the veteran had schizophrenia prior to 1982 when he had 
initially evaluated the claims file on October 25, 1999, 
without the veteran being seen, but clearly the veteran's 
condition sounded as if it started while he was in the 
service.  

The examiner stated that the earlier report should be 
disregarded.  He further stated that it appeared that the 
veteran did not ever have any PTSD traumatic stressor and 
that that diagnosis should be deleted from the earlier 
discussion in the October 1999 report, which was done simply 
based on the claims file information.  He felt that meeting 
with the veteran made an important difference, and felt that 
the current report was much more accurate based on hearing 
the veteran's history from him, doing a current mental status 
examination, and reviewing the claims file again.

In response to a request for information regarding 
hospitalization during service at Langley Air Force Base, the 
reply indicated that the veteran was not named on an index of 
admissions.  

In June 2001, the VA examiner who had evaluated the veteran 
in October 1999 provided an addendum stating that the October 
1969 letter from the Director of the Buffalo Psychiatric 
Center indicated that the veteran was hospitalized in 
December 1968 for latent schizophrenia, which required 
chemotherapy treatment back then.  The VA examiner did not 
find treatment reports throughout the 1970s in the claim 
file.  The VA examiner felt this report would appear to be 
generally consistent with his findings from the October 1999 
VA C&P examination.  

History notes regarding the December 1968 admission were 
received from the Buffalo Psychiatric Center in June 2002.  
When the veteran was first admitted, the diagnostic 
impression was anxiety reaction with paranoid tendencies.  
During his mental evaluation the following day, he reported 
having trouble every now and then in the Air Force, mostly 
because of his temper.  A week later, after an admission 
conference, the tentative diagnosis was established as latent 
schizophrenia.  The recommendation was for chemotherapy and 
psychological services.  After discharge, he received some 
aftercare services, but after not being seen for 
approximately six months, he was discharged.  The diagnosis 
was latent schizophrenia.  

The record indicates that, in January 2003, the October 1999 
VA examiner wrote an addendum stating that the veteran was 
first treated for schizophrenia in late 1968, less than two 
years after he was discharged.  Nonetheless, the veteran had 
reported to the examiner that he heard voices while serving 
in the Air Force.  The examiner believed that it was as least 
as likely as not that his subsequent schizophrenic condition 
was related to stress he experienced in the service, although 
exact causation was not easily determinable in a 
retrospective review.  

In the interest of due process, in March 2004, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  See 38 U.S.C.A. § 7109(a); 
38 C.F.R. § 20.901.  See generally Wray v. Brown, 7 Vet. App. 
488, 493 (1995).

In April 2004, a staff psychiatrist at a VA Medical Center 
reviewed the claims file and provided a psychiatric opinion.  
In his report, the VA psychiatrist provided a detailed 
discussion of the pertinent evidence in the claims file.  
After reviewing the file in detail, it was his opinion that 
the correct diagnosis was schizophrenia, chronic 
undifferentiated type.  He further opined that, as likely as 
not, the schizophrenia did arise during the period of time of 
the veteran's active duty.  He noted that some doctors had 
thought the veteran had hysterical features and/or 
personality disorder type features; however, the examiner 
felt the disorder was more likely schizophrenia, based upon 
the information reviewed in the entire file.  It was his 
opinion that the mental disorder of schizophrenia became 
manifest when the veteran was in the latter part of his 
active duty, and that the condition persisted thereafter, 
with the possible exception of some periods of remission or 
response to treatment.  

IV.  Legal Analysis

The veteran essentially contends, with the support of his 
representative, that a psychiatric disorder was first 
manifested during military service.  For entitlement to 
service connection, there must be competent medical evidence 
of a nexus between the in-service findings and diagnoses, the 
post-service symptoms, and a current diagnosed disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records are devoid of any mention of any 
type of a psychiatric disorder during service.  Post-service, 
the veteran sought treatment for a psychiatric disorder 
diagnosed as schizophrenia.  Notwithstanding the lack of in-
service medical evidence of a psychiatric disorder, the 
record reflects that it is the opinion of two VA examiners 
that, as likely as not, schizophrenia started while the 
veteran was in the Air Force in the mid 1960s.  

At a VA examination in October 1999 the veteran stated that 
he first started taking medication thirty-one years ago when 
he was admitted to a psychiatric center in 1969.  He 
explained that he had started to hear voices while he was in 
the Air Force, and particularly when he had been hospitalized 
in 1965 for first-degree burns when he had a washing compound 
spill on him.  He stated that he did not tell anybody about 
hearing the auditory hallucinations, and said they told him 
to go AWOL (absent without official leave).  He reported that 
things had become worse when he was sent on an "isolated 
tour" for fifteen months in Labrador, Canada.  After having 
the benefit of personally interviewing the veteran, the 
examiner found him to be a credible and reliable historian.  
Based upon his review of the medical history and claims file 
and his impression of the veteran at the interview, the 
examiner found that the veteran's schizophrenia was related 
to his military service.  The examiner stated that an earlier 
opinion based only upon a review of the claims file should be 
disregarded.  He confirmed this opinion in two subsequent 
addenda.  The Board finds that that opinion of the VA 
examiner is probative with regard to the merits of the 
veteran's claim.  

The opinion of a VHA psychiatrist obtained by the Board in 
April 2004, based upon a thorough review of the claims file 
and detailed discussion of the relevant evidence therein, 
indicates that the veteran's currently diagnosed disorder of 
schizophrenia is at least as likely as not to have originated 
during the time of his active military service.  

In sum, there is competent medical evidence of a nexus 
between the inservice findings, the post-service symptoms and 
diagnosis, and the current diagnosed schizophrenia disorder.  
Since the VA examiners have found that it is at least as 
likely as not that a psychiatric disorder was present during 
the veteran's period of active duty service, and provided a 
nexus opinion relating the current schizophrenia disorder to 
service, the Board finds that the evidence in this case is 
approximately balanced with regard to the merits of the 
veteran's claim.  Therefore, there is a reasonable doubt 
presented, the benefit-of-the-doubt doctrine applies, and the 
veteran's claim of entitlement to service connection for 
schizophrenia may be allowed.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303(a); Gilbert, supra; Hickson, supra. 



ORDER

Entitlement to service connection for schizophrenia is 
granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



